                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:20-cv-249-FDW
                               3:17-cr-134-FDW-DSC-24

LAVAUGHN ANTONIO HANTON,            )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                           ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside,

or Correct Sentence, (Doc. No. 1).

       Petitioner pled guilty in the underlying criminal case to a single count of conspiracy to

participate in a racketeering activity and he was sentenced to 216 months’ imprisonment,

consecutive to any state sentence. (3:17-cv-134, Doc. No. 2022).

       Petitioner filed the instant § 2255 Motion to Vacate that purports to raise a number of

claims of ineffective assistance of counsel. (Doc. No. 1). However, the Motion to Vacate is not on

the § 2255 form, it is not dated, and it is not verified or even signed. (Id.). Attached to Petitioner’s

§ 2255 Motion to Vacate is an “Affidavit” that sets forward some argument and was sworn before

a notary public, but it is not substantially in the form required for § 2255 petitions. (Doc. No. 1 at

14-19); see Rule 2, Rules Governing Section 2255 Proceedings for the United States District

Courts. Petitioner has also filed a “Memorandum in Support of 28 U.S.C. 2255” that is unsigned.

(Doc. No. 1 at 20-37).

       The § 2255 Motion to Vacate is seriously deficient and cannot proceed. Plaintiff shall have


                                                   1



          Case 3:20-cv-00249-FDW Document 2 Filed 05/05/20 Page 1 of 3
thirty (30) days in which to file a superseding Amended § 2255 Motion to Vacate in accordance

with this Order. Although Petitioner is appearing pro se, he is required to comply with the Local

Rules of the United States District Court for the Western District of North Carolina, the Federal

Rules of Civil Procedure, and the Rules Governing Section 2255 Proceedings. See Rule 12, Rules

Governing Section 2255 Proceedings for the United States District Courts (“The Federal Rules of

Civil Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not

inconsistent with any statutory provisions or these rules, may be applied to a proceeding under

these rules.”). Rule 8(a) of the Federal Rules of Civil Procedure requires pleadings to contain a

“short and plain statement of the claim showing that the pleader is entitled to relief….” Fed. R.

Civ. P. 8(a)(2); Rule 2(c), Rules Governing Section 2255 Proceedings for the United States District

Courts (the § 2255 motion to vacate must “substantially follow … the form appended to these

rules.”); see generally LCvR 1.7(d) (the page limit for any civil brief is 25-pages with a 12-point

font size, double-spaced). The Amended § 2255 Motion to Vacate will supersede and replace the

original § 2255 Motion to Vacate so that any claims not included in the Amended § 2255 Motion

to Vacate will be waived. See Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001).

The Amended § 2255 Motion to Vacate will be subject to all applicable timeliness and procedural

requirements. See generally 28 U.S.C. § 2255(f), (h); Mayle v. Felix, 545 U.S. 644 (2005)

(discussing relation back). Failure to comply with this Order will probably result in dismissal of

this action and closure of this case without further notice.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner shall have thirty (30) days in which to file an Amended § 2255 Motion to

           Vacate in accordance with this Order. If Petitioner fails to file an Amend § 2255 Motion

           to Vacate within the time limit set by the Court, this action will probably be dismissed

                                                  2



          Case 3:20-cv-00249-FDW Document 2 Filed 05/05/20 Page 2 of 3
   and the case will be closed.

2. The Clerk of Court is directed to mail Petitioner a blank § 2255 form.

                                      Signed: May 5, 2020




                                        3



  Case 3:20-cv-00249-FDW Document 2 Filed 05/05/20 Page 3 of 3
